Exhibit DEFERRED COMPENSATION AGREEMENT As Amended and Restated Effective December 31, 2008 THIS DEFERRED COMPENSATION AGREEMENT, made this 31st day of December 2008, by and between AMERICAN NATIONAL BANK AND TRUST COMPANY, a national banking association (the “Bank”), and CHARLES H. MAJORS (the “Employee”), provides as follows. WHEREAS, the Bank values the ability of the Employee as an important member of management and recognizes that his future services are vital to its continued growth and profits and that the loss of his services would result in substantial cost in the efficient and effective operation of the Bank; and WHEREAS, on February 22, 1993, the Bank and the Employee entered into an agreement providing for the payment of certain deferred compensation benefits to the Employee, which agreement was superseded by an agreement between the Bank and the Employee dated June 12, 1997; and WHEREAS, on December 18, 2001, the Bank’s Board of Directors (the “Board”) approved certain amendments to the June 12, 1997, agreement, subject to the Employee’s continued service through December 31, 2001, which were reflected in the Deferred Compensation Agreement as amended and restated effective January 1, 2002 (the “Prior Agreement”); and WHEREAS, the Bank and the Employee wish to amend and restate the Prior Agreement as set forth herein to assure compliance with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended; NOW THEREFORE, it is mutually agreed that: 1. This Agreement shall be effective on December 31, 2008. 2.The Bank shall pay the Employee the annual sum of $50,000, payable in annual installments, for a period of ten years.The first payment shall be made not later than three months after the date that the Employee has a Separation from Service from the Bank; provided, however, that if the Employee is a Specified Employee on the date of his Separation from Service, the first payment shall be made on the date that is six months after the date that the Employee has a Separation from Service from the Bank.Subsequent annual installments shall be paid on each of the first through the ninth anniversaries of the payment date described in the preceding sentence. 3.If the Employee dies before receiving any payment under the preceding paragraph, the
